ORDER

The Court having considered the Petition for Disciplinary or Remedial Action and the responses of Bar Counsel and Respondent to the Show Cause Order issued September 29, 2014 filed in the above entitled case, it is this 17th day of December, 2014
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that Respondent, Esthus Christopher Amos, be, and he is hereby, indefinitely suspended from the practice of law in the State of Maryland pursuant to Rule 16-778(c); and it is further
ORDERED, that the Clerk of this Court shall remove the name of Esthus Christopher Amos from the register of attorneys in this Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-760(e).